Citation Nr: 0831554	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by joint pain and muscle aches, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to November 
1991 and periods of verified active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA), in the Army 
National Guard, between 1987 and 1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for a right shoulder disability. As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The competent clinical evidence of record shows that the 
veteran's respiratory symptomology, manifested by difficulty 
breathing, has been attributed to asthma.  The competent 
medical evidence of record does not demonstrate that asthma 
is causally related to any incident of the veteran's active 
duty, active duty for training, or inactive duty training.

2.  The competent clinical evidence of record shows that the 
veteran's complaints of muscle aches have been attributed to 
dystonia.  The competent medical evidence of record does not 
demonstrate that dystonia is causally related to any incident 
of the veteran's active duty, active duty for training, or 
inactive duty training. 

3.  The competent clinical of record does not demonstrate 
that the veteran's joint pain, including of the right knee, 
neck, and bilateral elbows, wrists, fingers, hips, ankles, 
and feet, is causally related to any incident of the 
veteran's active duty, active duty for training, or inactive 
duty training.

4. The competent clinical evidence of record does not 
demonstrate that the veteran has current bilateral hearing 
disability for VA purposes.

5. The competent clinical evidence of record does not 
demonstrate that the veteran has current tinnitus.


CONCLUSIONS OF LAW

1.  A disability manifested by joint pain, including as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active duty, active duty for training, or inactive duty 
training.  38 U.S.C.A. §§ 101, 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)(1), 3.102, 
3.159, 3.303, 3.317 (2007).

2.  Dystonia, claimed as a disability manifested by muscle 
aches, including as due to an undiagnosed illness, was not 
incurred in or aggravated by active duty, active duty for 
training, or inactive duty training.  38 U.S.C.A. §§ 101, 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6(c)(1), 3.102, 3.159, 3.303, 3.317 (2007).

3.  Asthma, claimed as breathing problems, including as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active duty, active duty for training, or inactive duty 
training.  38 U.S.C.A. §§ 101, 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)(1), 3.102, 
3.159, 3.303, 3.317 (2007).

4.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active duty, active duty for 
training, or inactive duty training, and may not be presumed 
to have been so incurred or aggravated during active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by active 
duty, active duty for training, or inactive duty training, 
and may not be presumed to have been so incurred or 
aggravated during active service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107(West 2002); 38 C.F.R. §§ 3.6(c)(1), 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

In the present case, VA issued VCAA notification by means of 
October 2003, January 2004, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2007); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2007).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2007).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as active military, 
naval or air service, if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions.  38 U.S.C.A. § 101(24) (West Supp. 2002).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007); 71 Fed.Reg. 75669 - 75672 (Dec. 18, 
2006).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5)(2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Undiagnosed Illness

The veteran served in the Southwest Asia theater of 
operations, from December 1990 to May 1991, during the 
Persian Gulf War.  He contends that he has Gulf War Syndrome, 
which is manifested by a variety of physical complaints, 
including joint pain and breathing problems.  He primarily 
contends that service connection is warranted under 
regulatory provisions governing undiagnosed illness in 
Persian Gulf War veterans.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007), which have been discussed in 
detail above.  However, after having carefully examined the 
evidence of record in light of the veteran's contentions and 
the applicable law, the Board, for the reasons stated below, 
finds that the preponderance of the evidence is against the 
veteran's claims.

A.  Respiratory disability, to include as due to an 
undiagnosed illness

The veteran contends that service connection is warranted for 
a respiratory disability, to include as due to an undiagnosed 
illness.  The evidence of record reflects that the veteran 
has complained of experiencing shortness of breath, wheezing, 
congestion, and tight breathing since 2003.  However, the 
Board finds that the symptomatology of which the veteran has 
complained has not resulted in a disability that can be said 
to be "undiagnosed."  Although the Board acknowledges the 
veteran's contentions that he is experiencing an undiagnosed 
illness manifested by respiratory impairment incurred because 
of his Southwest Asia period of service, the objective 
medical evidence (as found in VA outpatient treatment records 
dated from 2004 to 2007 and the September 2004 and March 2007 
VA compensation and pension examination reports) reveal that 
these symptoms can be attributed to a known clinical 
diagnosis, namely asthma.  Thus, as there is, of record, 
medical evidence attributing the veteran's symptoms to a 
clinically diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.

The record also does not reflect that the veteran is entitled 
to a grant of  service connection on a direct basis for his 
current respiratory disability.  In this regard, the 
veteran's service medical records do not show any complaints 
of or treatment for asthma or any other respiratory 
disability.  Indeed, on a report of medical history taken in 
conjunction with his November 1991 separation examination, 
although the veteran reported a history of hay fever, he 
denied a history of asthma, shortness of breath, chronic 
dough, pain or pressure in chest, or sinusitis.  On the 
corresponding report of medical examination, the examiner 
indicated that the veteran's lungs and chest were normal.  

As to the etiology of the veteran's current asthma, a 
February 2005 treatment record shows that a physician 
indicated that the veteran had no diagnosis of asthma in his 
chart before 1995 and that it "may be related to [the 
veteran's] experience during the Gulf War."  However, 
contrary to such opinion is that of a VA examiner who in 
March 2007, after an examination of the veteran and a review 
of his claims file, opined that he was not able to resolve 
the issue of whether it was at least as likely as not that 
the veteran's asthma was due to exposure to smoke in the 
Persian Gulf or another etiology such as smoking.  The 
examiner stated that his conclusion was "based on the lack 
of service medical data regarding lung problems, lung issues, 
or exercise induced asthma while in the service.  The veteran 
has a confounding factor added of chronic smoking."

In weighing all of the medical evidence of record, the Board 
observes that the February 2005 examiner, unlike the March 
2007 examiner, did not review the veteran's service medical 
records or provide any clinical rationale to support his 
opinion.  The Court has held that that a post-service 
reference to disability sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  See, Grover v. West, 12 Vet. App. 109, 112 (1999).  
It has also held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty and that a 
medical opinion is inadequate when unsupported by clinical 
evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  
See also, Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the veteran's current asthma is 
related to service, the Board finds that the March  2007 VA 
examination report provides more supporting clinical data and 
rationale against an etiological relationship than the 
February 2005 clinical opinion in support of such a 
relationship, and thus has more probative value.  Therefore, 
the Board concludes that the preponderance of the evidence 
does not establish that the veteran's current asthma, or any 
other respiratory disability is etiologically related to 
service.  Accordingly, in the absence of any evidence to the 
contrary, the Board concludes that a grant of service 
connection on a direct-incurrence basis is not appropriate.  

In conclusion, although the veteran asserts that he has a 
current respiratory disability, including asthma, that is 
related to service, including periods of ACDUTRA and 
INACDUTRA service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any competent  clinical evidence of record that the 
veteran's current respiratory disability, including asthma, 
is related to service, the Board finds that the negative 
evidence of record, including the March 2007 VA examiner's 
opinion, is of greater probative value than his statements in 
support of his claim.  Consequently, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current respiratory disability, to include 
asthma, as a result of his service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory disability, to include asthma, 
and the claim must be denied.

B.  Joint Pain and Muscle Aches

The veteran contends that service connection is warranted for 
chronic disability manifested by joint pain and muscle aches, 
to include as due to an undiagnosed illness.  Post-service VA 
outpatient treatment records reflect that the veteran has 
complained of experiencing major joint pain and muscle aches 
since October 2003.  Specifically, on VA examination in 
September 2004, the veteran reported experiencing pain in his 
elbows, wrists, fingers, hips, right knee, ankles, and feet, 
as well as stiffness in his neck.  Likewise, a May 2005 VA 
neurology outpatient consult note shows that the veteran 
complained of experiencing sporadic achy muscles.

However, the Board finds that the competent clinical evidence 
of record shows that the veteran's complaints of muscle ache 
have not resulted in a disability that can be said be 
"undiagnosed."   In this regard, a May 2005 VA neurology 
outpatient consult note shows that the examiner's assessment 
of the veteran's condition was "recurrent achiness is 
dystonia, a movement disorder fed by emotional tone."  The 
Board notes that the examiner from the veteran's March 2007 
VA examination reported that although dystonia was noted in 
the veteran's treatment records, that he had not been 
diagnosed with a psychiatric disability.  The Board finds 
that the evidence of record supports a finding that the 
veteran has a dystonia diagnosis.  Thus, as there is, of 
record, medical evidence attributing the veteran's muscle 
aches to a clinically diagnosed disorder, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.

The Board also finds that the competent clinical evidence of 
record does not show that the veteran's complaints of joint 
pain are due to an undiagnosed illness.  In this regard, the 
examiner from the veteran's September 2004 Gulf War VA 
examination indicated that the veteran's generalized 
arthralgia was "without identifiable etiology (not 
limiting.)"  She also indicated that "[t]here is no 
evidence this veteran has ever been diagnosed with 
fibromyalgia nor are findings consistent with 
fibromyalgia...on this examination."   Likewise, in a March 
2007 VA examination report, the examiner, after an 
examination of the veteran and a review of his claims file, 
stated that he was unable to resolve the issue without resort 
to mere speculation.  In reaching this conclusion, the 
examiner, who indicated that the had reviewed the veteran's 
claims file and the CPRS data that was available, noted that 
although the veteran had been previously diagnosed with 
Epstein-Barr virus in the past, that such infection was not 
current and that it was "as likely as not unrelated to the 
veteran's previous complaints of migratory joint pains. "  
Significantly, the examiner also reported that on examination 
that day, the veteran denied any significant joint pains and 
had no complaints of migratory or unexplained joint pains.  
Thus, based on such information, the examiner indicated that, 
"I am unable to resolve the question of joint pain being 
consistent with undiagnosed illness without resort to mere 
speculation.  This is based on the lack of complaint 
regarding migratory arthralgias or joint pains."  Thus in 
the absence of any evidence to the contrary, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a  disability manifested by joint pain 
under the provisions of 38 C.F.R. § 3.317.

The veteran is also not entitled to a grant of service 
connection on a direct-incurrence basis for muscle aches or 
joint pain, including that of his right knee, neck, and 
bilateral elbows, wrists, fingers, hips, ankles, and feet.  
With respect to an in-service injury or disease, the Board 
acknowledges that on a report of medical history taken in 
conjunction with his November 1991 separation examination, 
the veteran reported a history of a painful or trick shoulder 
or elbow, and broken bones.  However, he also denied a 
history of swollen or pain joints, arthritis, rheumatism, or 
bursitis.  On the corresponding report of medical 
examination, although the examiner reported that the veteran 
had a right broken elbow, he also indicated that the 
veteran's upper and lower extremities, feet, and spine were 
normal.  

There is no competent medical opinion of record that 
etiologically relates the veteran's muscle aches or joint 
pains to any incident of service, including his reported 
broken right elbow or history of broken bones. (The Board 
notes that service connection has been established for the 
veteran's left knee disability).  Therefore, in the absence 
of any evidence to the contrary, the Board concludes that a 
grant of service connection on a direct-incurrence basis is 
not appropriate. 

In conclusion, although the veteran asserts that he has a 
current disability manifested by joint pain and muscle aches 
that is related to service, including periods of ACDUTRA and 
INACDUTRA service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented clinical evidence of record that the 
veteran has a current disability manifested by joint pain 
and/ or muscle aches that is related to service, the Board 
finds that the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disability manifested by joint 
pain and muscle aches and the claim must be denied.

3.  Bilateral Hearing Loss and Tinnitus

The veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.  The veteran's service 
medical records are silent for complaints of, or treatment 
for, hearing loss or tinnitus.  Indeed, audiograms found on 
Hearing Conservation Data Forms dated in June 1989, April 
1990, and January 1991 show that the veteran had pure tone 
thresholds that ranged from 0 decibels to 15 decibels, 
bilaterally, in the range of 500 to 4000 Hertz.  Likewise, 
the veteran's November 1991 separation examination reflects 
pure tone thresholds that ranged from 0 decibels to 10 
decibels, bilaterally, in the range of 500 to 4000 Hertz.  
Such pure thresholds reflect hearing that is normal.  Normal 
hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. 
App. 157 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater.

Further, the veteran has not presented any evidence to show 
that he has complained of, or been diagnosed, with current 
hearing loss disability for VA purposes or tinnitus.  See 38 
C.F.R. § 3.385 (2007).  Therefore, as the evidence of record 
does not demonstrate that the veteran has current bilateral 
hearing loss disability or tinnitus, the Board concludes that 
an award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has 
current bilateral hearing loss disability and/or tinnitus 
that is related to service, including periods of ACDUTRA and 
INACDUTRA service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
hearing loss and tinnitus.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any competent clinical evidence of record that the veteran 
has current bilateral hearing loss disability or tinnitus, 
the Board finds that his statements are not credible and that 
the negative evidence of record is of greater probative value 
than his statements in support of his claims.  Consequently, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has current bilateral hearing 
loss disability or tinnitus as a result of his service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus, and the claims must be denied.


ORDER

Entitlement to service connection for a respiratory 
disability, to include asthma, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by joint pain, to include due to an undiagnosed illness, is 
denied.

Entitlement to service connection for dystonia, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


